Citation Nr: 1451086	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  14-03 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES


1.  Whether the reduction in the evaluation of the Veteran's service-connected laryngeal carcinoma from 100 percent to 10 percent, effective February 11, 2013, was proper.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or housebound status.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Colin Kemmerly, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1981.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2011, November 2011, and July 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A copy of the hearing transcript has been associated with the claims file.

The Board notes that March 2014 private treatment records suggest an increase in the severity of the Veteran's service-connected laryngeal cancer.  As that issue has been raised, but has not yet been adjudicated by the agency of original jurisdiction (AOJ), the Board does not have jurisdiction over it. Therefore, the Board refers the issue of an increased rating for laryngeal cancer to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an August 2011 rating decision, the RO proposed to reduce the disability evaluation for the Veteran's service-connected laryngeal cancer from 100 percent to 10 percent; the RO promulgated that proposed reduction in a November 2011 rating, and the Veteran's evaluation was decreased to 10 percent effective February 1, 2012.

2.  The RO's decision to reduce the Veteran's evaluation for laryngeal cancer from 100 percent to 10 percent was supported by the evidence contained in the record at the time of the reduction and was made in compliance with applicable due process laws and regulations.

3.  The service-connected laryngeal carcinoma, rated as 100 percent disabling from January 29, 2009, was reduced to 10 percent effective February 1, 2012.

4.  Service connection has been established for one disability, residuals of laryngeal carcinoma; it has not been shown to render him unable to care for his daily needs without requiring the regular aid and attendance of another person, and he is neither bedridden nor housebound and he has not suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes.  

5.  The Veteran's service-connected disability has not been shown to preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The RO's decision to reduce the evaluation for service-connected laryngeal cancer from 100 percent to 10 percent was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.104, Diagnostic Code 6819 (2013).

2.  The criteria for an award of SMC based on the need for regular aid and attendance of another person or housebound status are not met.  38 U.S.C.A. §§ 1114(l), (s), 5103, 5103A, 5107 (West 2002 & 2011); 38 C.F.R. §§ 3.350(b)(3) & (4), 3.352(a) (2013).

3.  The criteria for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.341, 4.16(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In September 2009, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for SMC.  With respect to the TDIU claim, a duty to assist letter was sent to the Veteran in April 2013.  These letters explained what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

With regard to the rating reduction claim, certain notice considerations apply when reduction in the evaluation of a service-connected disability is contemplated.  If the contemplated lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore and must be given 60 days to present additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. § 3.105(e).

In the instant case, an August 2011 notice letter sent in connection with the rating decision proposing to reduce the rating for laryngeal cancer provided the Veteran with notice of the proposed reduction and informed him that he could submit medical or other evidence to show why the reduction should not be made.  The letter explained that this evidence could be a statement from a physician with detailed findings about his condition.  He was also notified that he could request a personal hearing so that he could provide testimony on this matter.  He was further informed that, if he did not request a hearing or submit additional evidence within 60 days, the RO would make a decision based on the evidence of record.  In short, this letter provided adequate content notice for the claim decided herein.

Relevant to the duty to assist, the Veteran's VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations in August 2011 and June 2013 to assess the severity of the residuals of his laryngeal cancer.  The Veteran was also afforded a January 2011 VA examination in connection with his claim for SMC.  The Board finds that the examinations are adequate in order to evaluate whether the rating reduction for laryngeal cancer was proper and whether the Veteran is entitled to SMC.  These examinations included a review of the record and a full physical examination.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claims, and no further examination is necessary.

The Veteran offered testimony before the undersigned Veterans Law Judge at a Board hearing in September 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2014 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Information was solicited regarding the nature and severity of the Veteran's laryngeal cancer residuals, to include all symptoms, manifestations, and complications he believed were associated with such disability.  The Veteran also reported why he believed he was entitled to SMC and a TDIU.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.


II.  Analysis

A.  Rating Reduction

By way of background, the Board notes that the Veteran filed a claim for service connection for laryngeal cancer in January 2009.  In a July 2009 rating decision, service connection for such disability was granted and an initial 100 percent evaluation was assigned, effective January 29, 2009, the date VA received the Veteran's claim.

The Veteran underwent a VA examination in August 2011.  In an August 2011 rating decision, the RO proposed to reduce the evaluation of the Veteran's service-connected laryngeal cancer from 100 percent to 10 percent disabling as findings from the VA examination revealed that his laryngeal cancer had improved.  Subsequently, in a November 2011 rating decision, the RO decreased the evaluation for the Veteran's service-connected laryngeal cancer from 100 percent to 10 percent effective February 1, 2012.  On appeal, the Veteran contends that the reduction of the disability rating was improper.

Where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. 38 C.F.R. § 3.105(e).  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id. The beneficiary will also be informed that he will have an opportunity for a predetermination hearing.  38 C.F.R. § 3.105(i).

The RO complied with the appropriate procedural requirements.  By correspondence dated in August 2011, the Veteran was notified of the proposed reduction and given an opportunity to submit additional evidence and/or request a hearing.  Additionally, the reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e).  The Veteran has not contended that these provisions were not complied with.

Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  When an RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The provisions of 38 C.F.R. §§ 3.344(a) and (b), which govern reductions of rating in effect for five or more years, do not apply in this case because the 100 percent evaluation at issue was in effect from January 29, 2009, through February 1, 2012, a period of less than five years.

As regards disability ratings in effect for less than five years, an adequate reexamination that discloses an improvement in the disorder will warrant reduction in rating.  38 C.F.R. § 3.344(c).  In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated actual improvement.  Dofflemyer, 2 Vet. App. at 281-82.

The Veteran's laryngeal cancer has been evaluated under Diagnostic Code 6819.  Under Diagnostic Code 6819, all malignant neoplasms in any specified part of the respiratory system, except for skin growths, are rated as 100 percent disabling.  38 C.F.R. § 4.97.  A Note to Diagnostic Code 6819 provides that, while the 100 percent shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, six months after discontinuance of such treatment the appropriate disability rating shall be determined by mandatory VA examination.  If there has been no local recurrence or metastasis, the disability is rated on residuals.

In this case, the medical evidence of record shows that the Veteran has had no local recurrence or metastasis of laryngeal cancer.  Furthermore, the Veteran does not contend that he currently has had a local recurrence or metastasis of laryngeal cancer.  Accordingly, a 100 percent evaluation is no longer warranted under Diagnostic Code 6819, and the disability must be rated on its residuals.  38 C.F.R. § 4.97.

Under 38 C.F.R. § 4.97, Diagnostic Code 6516 provides a 10 percent rating for chronic laryngitis when there is hoarseness with inflammation of cords or mucous membrane.  A 30 percent rating is provided for chronic laryngitis with hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  Under Diagnostic Code 6519, a 60 percent rating is warranted when there is complete organic aphonia manifested by a constant inability to speak above a whisper, and a 100 percent rating is warranted when there is complete organic aphonia manifested by a constant inability to communicate by speech.

In August 2011, the Veteran underwent a VA examination.  The examiner noted that the Veteran was diagnosed with throat cancer in December 2008 and was treated with 42 courses of radiotherapy.  His last course was in March 2009.  The examiner stated that the Veteran had a hoarse voice before he was diagnosed with cancer.  The Veteran reported that he has to be careful what he eats because he has difficulty swallowing and sometimes chokes.  His mouth was very dry and he had some throat pain.  He had hoarse speech.  

Private treatment records dated in August 2011 show that the Veteran reported having problems swallowing solid foods and had a dry mouth.  He also had problems with choking intermittently.

VA treatment records dated in October 2011 show that the Veteran had dyspnea on exertion and dysphonia.

As noted above, the RO effectuated the reduction, effective February 2, 2012 by rating decision of November 2011.  The reduction was based upon VA and private medical records which showed the Veteran was free from active cancer, that the radiation treatment had ended more that six months prior, and that residuals consisted of swallowing solid food, a hoarse voice, and dry mouth.  

The Board finds that the reduction from a 100 percent evaluation to a 10 percent evaluation was proper.  At the time of the proposal and at the time of the reduction, there was no medical evidence of active disease, local recurrence, or metastasis.  See 38 C.F.R. § 4.97.  The evidence prior to November 2011 also shows that reduction to a 10 percent rating under Diagnostic Code 6516 was proper based on the August 2011 VA examination, VA treatment records, and private treatment records showing that the Veteran's residuals of laryngeal cancer included hoarseness, dyspnea, and difficulty swallowing.  There was no evidence that the Veteran met the criteria for a 30 percent rating under Diagnostic Code 6516, which requires hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  There was also no evidence that the Veteran had complete organic aphonia, which is required for a higher rating under Diagnostic Code 6519.  Based upon the facts in this case, the Veteran's rating was properly reduced to a 10 percent.  

The Board notes that March 2014 private treatment records show that the Veteran's "voice is only heard as a whisper."  However, these treatment records do not address the severity of the Veteran's disability at the time of the reduction which is the proper inquired here.  See Dofflemyer, 2 Vet. App. at 281-82.  As noted above, the Board has considered this treatment record as an inferred claim for a higher rating for residuals of laryngeal cancer and it is referred to the AOJ for appropriate action.

In reaching this decision the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence demonstrates that the reduction from 100 percent to 10 percent for residuals of laryngeal cancer was proper, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  SMC

SMC at the aid and attendance rate is payable when a Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2013).

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4) (2013), the criteria for determining that a Veteran is so helpless as to be in need of regular aid and attendance, including a determination that he is permanently bedridden, are contained in 38 C.F.R. § 3.352(a) (2013).  That regulation provides that the following will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

"Bedridden," defined as that condition, which, through its essential character, actually requires that a claimant remain in bed, is a proper basis for this determination. The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the above disabling conditions be found to exist before a favorable rating may be made.  The particular personal functions that a Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that a Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Determinations that a Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that his condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  See 38 C.F.R. § 3.352(a).

In addition, SMC at the housebound rate is payable when a Veteran has a single service-connected disability rated 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  See 38 U.S.C.A. § 1114(s) (West 2002).  The requirement of 38 U.S.C.A. § 1114(s)(2) is met when a Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  See 38 C.F.R. § 3.350(3)(i)(2) (2013).

Considering the evidence of record in light of the above, the Board finds that the criteria for the payment of SMC based on the need for regular aid and attendance of another person or housebound status are not met.

In this case, the Veteran is service-connected for laryngeal carcinoma, rated as 100 percent disabling from January 29, 2009, and 10 percent from February 1, 2012, and therefore meets the requirement that he have a 100 percent service-connected disability.  

On VA examination in January 2011, the examiner noted that the Veteran was not bedridden or hospitalized and he could travel beyond his current domicile.  The examiner noted that the Veteran could prepare a partial meal, but not a full meal.  He could drive a short distance, but was not able to do any long distance driving.  He could do all of his activities of daily living, but with some degree of difficulty due to his limited use of the left side due to a history of cerebral vascular accident (CVA).  He had periods of dizziness less than weekly and no memory loss.  His imbalance constantly affected the ability to ambulate.  The examiner noted that the Veteran could perform all functions.  The Veteran was able to walk up to a few hundred yards without the assistance of another person.  The examiner concluded that the Veteran's service-connected laryngeal carcinoma did not limit his ability to dress, feed himself, bathe, attend to the needs of nature, or walk in and out of the home.  He was not bedridden and did not require the aid and attendance of another person for protection from the daily activities of living.  The Veteran's non-service connected CVA with residuals of left side weakness and hemiplegic gait limited his activities of daily living.  It is these findings that show he was neither bedridden as or in need of the aid and attendance of another person as defined above.   

Additionally, the Veteran's VA outpatient and private medical records document treatment for the Veteran's current disabilities and related physical limitations.  These records generally documents complaints and various treatment for these disabilities; they do not directly address the need for regular aid and attendance of another person or housebound status of the Veteran.

Also, the Board notes that evidence of record does not show that the Veteran's service-connected disability has caused the anatomical loss or loss of use of both feet or one hand and one foot, and he is not blind in both eyes.  Consequently, the Veteran can only establish entitlement to SMC under 38 U.S.C.A. § 1114(l) by showing his service-connected disability causes him to be permanently bedridden or so helpless as to be in need of regular aid and attendance under the criteria of 38 C.F.R. § 3.352(a).

Here, the medical evidence does not reflect that the Veteran's service-connected laryngeal carcinoma has rendered him unable to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself, to attend to the wants of nature, or that his service-connected disability requires the need of adjustment of any special prosthetic or orthopedic appliance or result in other incapacity that requires care or assistance on a regular basis to protect him from hazards or dangers incident to her daily environment.  The January 2011 examiner specifically found that the Veteran's service-connected disability did not limit his abilities.  The examiner found that it was the Veteran's nonservice-connected CVA that affected his ability to perform activities of daily living.

Thus, while the Veteran has asserted a need for the aid of another person to care for himself and her home, the evidence simply does not show that he is unable to dress herself, has a prosthetic device, cannot physically feed herself, cannot attend to the wants of nature, or cannot protect herself from the hazards or dangers in her daily environment due to his service-connected disability.  Consequently, the criteria for SMC based on the need for the regular aid and attendance of another person are not met.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).

Moreover, the Veteran no longer is rated at 100 percent for any disorder, combined with an additional service-connected disability independently rated at 60 percent or more.  In addition, the competent evidence of record does not demonstrate that the Veteran is permanently housebound as a result of his service-connected disability.  Consequently, the criteria for SMC based on housebound status, likewise, are not met.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(3)(i)(2).

The Board has also considered the Veteran's own assertions that he is entitled to SMC.  As indicated above, this claim turns on the medical matter of whether the Veteran's service-connected disability, alone, renders him unable to care for his daily needs.  As a layperson, the Veteran is certainly competent to report matters within his own personal knowledge, such as the occurrence of an injury, or the Veteran's symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The question of whether the Veteran's laryngeal cancer renders him unable to care for his daily needs is beyond the realm of a layperson's competence.  As such, lay assertions in this regard have no probative value. 

Under these circumstances, the Board finds that the claim for SMC based on the need for regular aid and attendance of another person or housebound status.
must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

C.  TDIU

In August 2012, the Veteran filed a claim for a TDIU, stating that his service-connected disability renders him unable to obtain and maintain substantially gainful employment.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In this case, as of the date of his claim for a TDIU, the Veteran had a 10 percent rating for service-connected laryngeal carcinoma.  The Veteran is not service-connected for any other disabilities.  Therefore, his total combined rating is 10 percent.  Under VA regulations, his combined 10 percent rating does not meet the schedular criteria to render him eligible for consideration of a TDIU rating under 38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.

Where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The central inquiry is whether the Veteran's service connected disabilities, alone, are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a Veteran's education, special training, and previous work experience, but not to his age or to the impairment resulting from nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

Here, there is no indication that the Veteran is or has been rendered unable to obtain or keep substantially gainful employment due to his service-connected disability at any point pertinent to this appeal.  Rather, the evidence shows that the Veteran is unemployable due to his nonservice-connected CVAs.   

March 2013 VA treatment notes indicate that the Veteran is "medically unemployable."  However, the treating physician stated that the Veteran's disabilities included residuals of carcinoma of the throat as well as five CVAs with resultant inability to fully use his left arm and left leg.  The physician stated that the Veteran's mobility was dependent on an electric scooter.

During a June 2013 VA examination, the examiner indicated that the Veteran's cerebral vascular accident would impair physical employment.  The examiner also stated that the Veteran's hoarseness impairs his ability to communicate.  However, there was no suggestion that the Veteran's hoarseness renders him unable to secure or follow a substantially gainful occupation.

December 2013 private treatment notes by Dr. P.G. indicate that the Veteran was "fully disabled and cannot hold down gainful employment."  However, she stated that the Veteran "has been disabled for years from old CVA with hemiparesis."

In March 2014, the Veteran's private physician, Dr. W.A., stated that the Veteran is "totally disabled and can perform no gainful occupation.  At this juncture, he can barely care for himself for activities of daily living."  However, Dr. W.A. did not attribute the Veteran's unemployability to his service-connected laryngeal cancer residuals.

As to the Veteran's lay statements, the Board finds that he is not competent to opine on a complex medical question such as the impact his service-connected disability has on his ability to work.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (finding that a claimant is not competent to provide evidence as to more complex medical questions).  

Under these circumstances, the Board finds that the claim for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert, supra.


ORDER

The rating reduction for the Veteran's service-connected laryngeal cancer from a 100 percent evaluation to a 10 percent evaluation, effective February 1, 2012, was proper; the appeal is denied.

SMC, based on the need for the regular aid and attendance of another person or housebound status, is denied.

A total disability rating based on individual unemployability due to service-connected disabilities is denied.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


